Public Utilities Commission, No. 95-910-EL-AEC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellant’s application for dismissal and the joint motion for temporary stay of proceedings,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court that the motion for temporary stay of proceedings be, and hereby is, moot.